Per Curiam.
On March 13, 1942, the respondent was duly convicted in the Court of General Sessions of the County of New York of the crime of abortion. Said crime is a felony. Pursuant to subdivision 3 of section 88 and section 477 of the Judiciary Law, therefore, she should be disbarred.
! The provisions of the statute above cited are mandatory and upon proof of conviction the order of disbarment follows as matter ;of course, notwithstanding the pendency of an appeal from the judgment of conviction. (Matter of Lindheim, 195 App. Div. 827.)
! Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.
Respondent disbarred.